 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDFort Knox Construction CompanyandInternational Brother-hood of Firemen and Oilers,Local#320,Petitioner.Case No.9-RC-P348. April 13,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Alvin Schwartz,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer, a Florida corporation, is engaged in the operationof housing projects for military personnel at Fort Knox and FortCampbell, Kentucky.The projects at both locations are owned byeight separate corporations, not including the Employer.The Em-ployer functions solely on behalf of the eight owning corporationsin managing these housing facilities and is paid for such services afee of 3 percent of gross rental receipts.The Employer is authorizedby the Commonwealth of Kentucky to do business within that State.The same 4 individuals are the officers and stockholders of the 8owning corporations and of the Employer, all of which are closedcorporations.Common offices for the nine corporations are main-tained in Miami, Florida, where all books and records of the Em-ployer are kept.The Employer directs the operations of the housingprojects from the Miami office, but has resident managers who arehired by a representative of the Employer from the Miami office.The resident managers exercise supervisory authority over the re--spective employees at each location.Wage increases for the employ-ees are approved by the Employer at Miami, and certain purchasesfor operation of the projects are made from, or approved at, the Miami,office.The four stockholders-officers of the Employer at Miami drawsalaries, not stock dividends, from the corporation.The projects involved were privately constructed and financedby the eight owning corporations, under the authority of the WherryAct.'Pursuant to this Federal statute, the eight owning corporationsreceived a certificate of need from the Army, upon the basis of whichthey obtained leases from the Federal Government for land on themilitary reservations at Fort Knox and Fort Campbell, and thenobtained a commitment from the Federal Housing Authority toinsure the mortgage loans, thereby enabling the corporations to enterinto contracts for construction.Rentals are made only to militarypersonnel and civilians having the approval of the appropriate mili-tary authorities.Construction was completed in March 1954 by theowning corporations on the last group of housing units; no furtherconstruction is contemplated.At Fort Knox the project contains1 63 Stat 170112 NLRB No. 13. FORT KNOX CONSTRUCTION COMPANY1411,700 housing units, in 4 groups, for which annual rentals amountto $1,400,000.At Fort Campbell the project contains 1,200 housingunits, in 4 groups, from which annual rentals amount to $1,000,000.The Employer's annual management fee from operating both projectstherefore approximates $72,000.No rental collections are kept bythe Employer; it deposits all collections in Kentucky banks for theeight owning corporations.The employees of the Employer arepaid from management fees. The owning corporations pay the Fed-eral Government monthly ground rent of $1 per acre, or a total of$2,844 annually for acreage at both locations.For the operation ofboth projects, the annual purchases of supplies and services are madeat an approximate cost of $70,000, all but $6,000 within the Common-wealth of Kentucky. In addition, the Army is paid about $15,000annually for fire and police protection, and water and sewage.We find it unnecessary to decide whether the management corpora-tion named herein as Employer together with the eight owning cor-porations constitute a single Employer under the Act.For even ifthis fact were assumed,arguendo,we would not assert jurisdictionhere, as the record fails to show the necessary facts as to the entirehousing enterprise to satisfy any of the Board's jurisdictional stand-ards.As the facts show, the Employer from a situs in Florida oper-ates the housing projects as an enterprise permanently fixed inKentucky.All construction has long been completed ; no further con-struction of any housing units is contemplated.The sole remainingfunctions in connection with the housing projects are necessarily con-fined to such of a purely minor and local character, e. g., rent collec-tions, cleaning, painting, pest control, and general maintenance.Because, as it is clear, the Employer's overall establishment is main-tained in substantial respects both in Florida and in Kentucky, andthe Fort Knox project is an integral part of the enterprise, the Em-ployer properly falls within the Board's standard covering a multi-state enterprise.For the Fort Knox project, immediately in ques-tion, the Employer's management fee is about $42,000, and for FortCampbell, about $30,000.These sums can in no way be construed tomeet the Board's requirement for a multistate enterprise of $250,000direct outflow?Nor, as the Board has already held inWestern AreaHousing Co.,107 NLRB 1263, involving a military housing project ofthe same character as here, does such an operation have a substantialeffect on the national defense.We therefore need not considerwhether the Employer singly, or jointly with the eight owning cor-porations, operates on the basis of any contractual arrangement withthe Government.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]9 Jonesboro Grain Drying Cooperative,110 NLRB 481.2Cf.Maytag Aircraft Corp.,110 NLRB 594. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBER MuRDOCK, dissenting :I believe and would find, contrary to my colleagues, that the Em-ployer comes within the existing standards of the Board for assertingjurisdiction.Relating the facts in the present case to the standards,as I read and understand them, I arrive at the conclusion that theenterprise here involved satisfies, alternatively, two standards, dis-cussed below, for the assumption of jurisdiction by the Board.1.InJonesboro Grain Drying Cooperative,110 NLRB 481, the"direct outflow standard" for asserting jurisdiction was expressed inthe following terms :An enterprise whichproduces or handles goods and ships suchgoods out of State, orperforms services outside the State in whichthe enterprise is located,valued [annually] at $50,000 or more.[Emphasis supplied.]The Employer named herein is a Florida corporation which func-tions on behalf of eight owning corporations 4 in managing certain mili-tary housing projects in Kentucky.From its offices and headquartersin Florida, the Employer hires the resident managers of the projects,approves wage increases for the employees in Kentucky, makes orapproves certain purchases for the operation of the projects, pays thesalaries of its officers and personnel, and generally directs the Ken-tucky operations.For these management services the Employer re-ceives an annual fee of about $72,000. In my judgment, the Em-ployer, as a Florida corporation performing services in Kentucky,plainly qualifies, within the literal language and meaning of theJones-borocase, as an enterprise which "performs services outside the State"in which it is located valued in excess of $50,000 annually.'No mean-ingful explanation is offered in the majority opinion of why jurisdic-tion over the Employer should not be asserted on the basis of thisstandard.To say that it does not meet another one of the standards-the multistate standard-does not justify the dismissal when it doesmeet the direct outflow standard.2.InMaytag Aircraft Corp.,110 NLRB 594, the Board announcedthe present national defense standard, stating that jurisdiction wouldbe exercised over an enterprise "engaged in providing goods or servicesdirectly related to national defense pursuant to Government contracts,including subcontracts, in the amount of $100,000 or more a year."I believe the application of this standard is a separate and additionalground for the assertion of jurisdiction herein.In applying this standard it becomes necessary to decide the natureof the true Employer in this case, a determination my colleagues inmajority deem it unnecessary to make. The housing projects in Ken-4Whetherthe management corporation and the owning corporations together constitutea single employerunder the Actis considered in a later portion of the opinion.6 See,e. g,Columbia-Southern Chemical Corporation,110 NLRB 206. TORT KNOX CONSTRUCTION COMPANY143tucky are nominally owned by eight corporations, not including themanaging corporation named herein as the Employer.However, itappears that the same 4 individuals are the sole officers and stockhold-ers in the 8 owning companies and the management company, all ofwhich are closed corporations.These nine corporations maintain com-mon offices in Miami, Florida, where their books and records are kept,and where the essential executive and policy decisions are made forthe operation of the enterprise. In these circumstances, consideringthe close affinity and functional relationship between the owningcorporations and the management corporation, there can be little ques-tion that the nine corporations constitute a single Employer underthe Act. I would so find.'The single Employer receives approximately $2,400,000 per year inrentals from the operation of the Fort Knox and Fort Campbell proj-ects.This is the value of the services rendered by the Employer-farin excess of the $100,000 minimum of the standard. That the provisionof housing for military personnel at an important military installa-tion is a service "directly related to the national defense" is readily ap-parent from my dissenting opinion inWestern Area Housing Com-pany,107 NLRB 1263. I there pointed out in detail that such housingcan be constructed and financed by F. H. A. under the Wherry or Mili-tary Housing Insurance Act' only where the Secretary of Defense, orhis designee, certifies that the project is "necessary to provide adequatehousing for such personnel . . . ;" and that such projects are not onlybuilt with Federal credit but continue under Federal supervision. Forexample, accommodations in the instant case can be rented only tomilitary personnel having the approval of the Army. In that dissectI likewise quoted at length from the legislative history of the MilitaryHousing Insurance Act which clearly established the judgment of theArmed Services, adopted by the Congress, that such projects bear avery important and vital relationship to "the efficiency of the armedservices" and hence to the national defense. I refer to that opinion foran extensive quotation from the Senate and House Reports on thelegislation documenting such conclusion. 8 I note that my colleaguesof the majority reiterate the contrary pronouncement they made in theWestern Area Housingcase, that such military housing does not have"any substantial effect on the national defense." Inasmuch asWesternArea Housingwas decided under the former standard prior to theadoption of the differently worded current national defense standard,as laid down in the11[aytagcase, I do not consider the former decisionas controlling.8E g, VenusThe Engineer tray Company,110 NLRB336,Sanx.tary Mattress Company,109 NLRB 1010;Marvel RoofingProducts,Incorporated,108 NLRB 292.' 12 U S C. A., Sec 1748,et seq.8 S. Rept No 410, May 20, 1949,FI.ReptNo.854, June 20,1949, on S 1184, 81stCong.,7 st Sess. 144DECISIONS OF NATIONALLABOR RELATIONS BOARDI particularly find it difficult to understand my colleagues' reiteratedconclusion that such housing has no substantial effect on the nationaldefense in view of the liberality with which they have applied the newMaytagstandard in other areas.ThusinHospital Hato Tejas,111NLRB 155, they applied theMaytagstandard to assert jurisdictionover a private, for-profit hospital in Puerto Rico, finding that becauseit treated veterans under a contract with the Veterans Administration,its operations were "directly related to the national defense." sTheBoard having held (and I agree) that the treatment of veterans ofpastwars should be considered an activity "directly related to the na-tional defense," I would think thata fortiorithe provision of necessaryhousing to active military personnel at important military installa-tions would be deemed "directly related to the national defense." Inany event, I believe that the Armed Services and the Congress haveclearly established their judgment that such activity is so related tothe national defense and I propose to respect that judgment.Accordingly, I would assert jurisdiction herein on either or both thedirect outflow standard or the national defense standard.MEMBERLEEDODItook no part in the consideration of the above De-cision and Order.°I found it unnecessary to consider that question as I concurred in the assertion ofjurisdiction in accordance with the rule of plenary jurisdiction in the Territories.Frank H. Smith,Claude L. Smith, Frank B. Smith,Howard P.Smith,Morris M. Smith,and Billy J. Smith,d/b/a Frank Smith& SonsandAmalgamated Meat Cutters&Butcher Workmen ofNorth America,AFL, Petitioner.Case No. 16-RC-1506. April13, 1955SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election 1 an election bysecret ballot was conducted on February 11, 1955, under the directionand supervision of the Regional Director for the Sixteenth Region,among the employees in the unit found appropriate in the above-mentioned Decision.Thereafter, a tally of ballots was furnished theparties showing that, out of 81 voters casting valid ballots, 45 voted forthe Petitioner, 35 voted against the Petitioner, and 1 cast a challengedballot.On February 17, 1955, the Employer filed objections to theelection.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the Employer's objections and.,3 111 NLRB 241.112 NLRB No. 29.